Prospectus Supplement August 2, 2017 Putnam VT Multi-Cap Growth Fund Prospectus dated April 30, 2017 The sub-section Portfolio manager in the section Your fund’s management is replaced in its entirety with the following: Portfolio manager Robert Brookby, Portfolio Manager, portfolio manager of the fund since 2010 Assistant portfolio manager Richard Bodzy, Portfolio Manager, Analyst, assistant portfolio manager of the fund since 2017 The following replaces similar disclosure under the sub-section The fund’s investment manager – Portfolio manager in the section Who oversees and manages the fund? : • Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the fund’s portfolio. Portfolio manager Joined fund Employer Positions over past five years Robert Brookby 2010 Putnam Management Portfolio Manager 2008 - Present Assistant portfolio Joined fund Employer Positions over past five years manager Richard Bodzy 2017 Putnam Management Portfolio Manager, Analyst 2009 - Present Previously, Analyst The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 307664 - 8/17
